DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 03/04/2022. Claims 1-7, 9 and 21-22 are pending for this examination. Claims 2-3, 5-6 and 9 are currently withdrawn as non- elected claims indicated office action 06/24/2021. 

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/2022 has been entered. An action on the RCE follows. 
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al (US 2017/0330825 A1; hereafter CHOU) in view of LEE et al (US 2019/0164912 A1; hereafter LEE).

Regarding claim 1. CHOU discloses a stacked structure, comprising:
a lower structure (Fig 1, element [112-115])  including at least one lower dielectric layer ( element 112, Para [0022])  and at least one lower metal layer ( element 143, Para [ 0020]) in contact with the lower dielectric layer (112); an upper structure ( Fig 1,  element [117, 124 and 13]) including at least one upper dielectric layer (117) and at least one upper metal layer (124) in contact with the upper dielectric layer (13); and a buffer layer (116) interposed between the lower structure (Fig 1, element [112-115])  and the upper structure ( Fig 1,  element [117,124 and 13]), wherein an interface is located between a bottommost upper dielectric layer (117) and the buffer layer (116), and extends between two opposite lateral side surfaces of the buffer layer (116), wherein there is no conductive material that extends through the interface ( interface 117/116).  
But, CHOU does not disclose explicitly wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure.
In a similar field of endeavor, LEE discloses explicitly wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure (Fig 1, lower structure 110, buffer layer 120 and upper structure 130, Para [ 0017-0033])
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHOU in light of LEE teaching “explicitly wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure  (Fig 1,  lower structure 110, buffer layer 120 and upper structure 130,  Para [ 0017-0033])” for further advantage such as  reduce warpage stress through the use of dielectric materials.

Regarding claim 4. CHOU and LEE discloses the stacked structure of claim 1, But, CHOU does not disclose explicitly wherein the lower structure is an antenna structure, and the at least one lower metal layer includes an antenna pattern; wherein the upper structure is a routing structure, and includes a plurality of upper dielectric layers and a plurality of upper metal layers interposed between the upper dielectric layers, each of the upper metal layers includes a patterned circuit layer, the upper metal layers are electrically connected to one another through a plurality of upper vias. 
 In a similar field of endeavor, LEE discloses wherein the lower structure (Fig 1,  lower structure 110, Para [ 0017]) is an antenna structure, and the at least one lower metal layer  ( Fig 1,metal layers 240, Para [ 0036])  includes an antenna pattern ( Fig 1); wherein the upper-2- 4835-7508-6562.1Atty. Dkt. No. 102351-1421 A01727/US9085 structure  ( Fig 1, upper structure 130) is a routing structure  ( metal layers 240),  and includes a plurality of upper dielectric layers ( dielectric layer 130a/130b) and a plurality of upper metal layers ( metal layers 240) interposed between the upper dielectric layers ( dielectric layer 130a/130b), each of the upper metal layers ( metal layers 240) includes a patterned circuit layer ( metal layers 240), the upper metal layers ( metal layers 240) are electrically connected to one another through a plurality of upper vias  ( metal layers 240, Para [ 0017]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHOU in light of LEE teaching “wherein the lower structure (Fig 1,  lower structure 110, Para [ 0017]) is an antenna structure, and the at least one lower metal layer  ( Fig 1,metal layers 240, Para [ 0036])  includes an antenna pattern ( Fig 1); wherein the upper-2- 4835-7508-6562.1Atty. Dkt. No. 102351-1421 A01727/US9085 structure  ( Fig 1, upper structure 130) is a routing structure  ( metal layers 240),  and includes a plurality of upper dielectric layers ( dielectric layer 130a/130b) and a plurality of upper metal layers ( metal layers 240) interposed between the upper dielectric layers ( dielectric layer 130a/130b), each of the upper metal layers ( metal layers 240) includes a patterned circuit layer ( metal layers 240), the upper metal layers ( metal layers 240) are electrically connected to one another through a plurality of upper vias  ( metal layers 240, Para [ 0017])” for further advantage such as provide electrical connectivity between stacked layers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al (US 2017/0330825 A1; hereafter CHOU) in view of LEE et al (US 2019/0164912 A1; hereafter LEE) as applied claims 1, 4 and 21 above and further in view of Huang et al (US 2004/0251549 A1; hereafter Huang).

Regarding claim 7, CHOU and LEE disclose the stacked structure of claim 1, But, CHOU and LEE does not disclose explicitly wherein a dielectric constant (Dk) of the at least one lower dielectric layer is less than a dielectric constant (Dk) of the at least one upper dielectric layer.  
In a similar field of endeavor, Huang discloses wherein a dielectric constant (Dk) of the at least one lower dielectric layer is less than a dielectric constant (Dk) of the at least one upper dielectric layer (Para [0018-0020]). 
 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHOU and LEE in light of Huang teaching “wherein a dielectric constant (Dk) of the at least one lower dielectric layer is less than a dielectric constant (Dk) of the at least one upper dielectric layer (Para [0018-0020])” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.
 
ALTERNATE REJECTION:

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US 2010/0307803 A1; hereafter Paul) in view of LEE et al (US 2019/0164912 A1; hereafter LEE).


Regarding claim 1. Paul discloses a stacked structure, comprising:
a lower structure (Fig 9, element [840 includes portion 862)  including at least one lower dielectric layer ( portion 862,  Para [0101])  and at least one lower metal layer ( element  848, Para [ 0101-0102]) in contact with the lower dielectric layer (portion 862); an upper structure ( Fig 9,  element [830 includes portion 854]) including at least one upper dielectric layer ( portion 854) and at least one upper metal layer (element 836, Para [ 0101-0102]) in contact with the upper dielectric layer (portion 854); and a buffer layer (element 842,Para [ 0101]) interposed between the lower structure (Fig 9, element [840 includes portion 862)  and the upper structure ( Fig 9,  element [830 includes portion 854]), wherein an interface is located between a bottommost upper dielectric layer (844) and the buffer layer (842), and extends between two opposite lateral side surfaces of the buffer layer (842), wherein there is no conductive material that extends through the interface ( interface 842/844).  
But, Paul does not disclose explicitly wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure.
In a similar field of endeavor, LEE discloses explicitly wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure (Fig 1, lower structure 110, buffer layer 120 and upper structure 130, Para [ 0017-0033])
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Paul in light of LEE teaching “explicitly wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure  (Fig 1,  lower structure 110, buffer layer 120 and upper structure 130,  Para [ 0017-0033])” for further advantage such as  reduce warpage stress through the use of dielectric materials.

Regarding claim 21. Paul and LEE discloses the stacked structure of claim 4, Paul further discloses wherein a topmost lower metal layer (element [846], Para [ 0101-0102]) of the lower structure (840) is embedded in the buffer layer (842).  

Regarding claim 22. Paul and LEE discloses the stacked structure of claim 1, Paul further discloses wherein there is no conductive material that extends through the bottommost upper dielectric layer ( lower structure 840 include upper dielectric 844).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898